In re Lay, Richard; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of St. Tammany, 22nd Judicial District Court, Div. “D”, Nos. 130,364, 131,-275; to the Court of Appeal, First Circuit, No. KW92 1079.
*924Not considered. The records indicate relator’s inability to satisfy the ‘custody’ requirement of La.C.Cr.P. art. 924, and relator has failed to sufficiently establish that he meets this requirement so as to warrant this Court’s consideration of his claim.
LEMMON, J., not on panel.